3 N.Y.3d 697 (2004)
In the Matter of CROWN COMMUNICATION NEW YORK, INC., Respondent,
v.
DEPARTMENT OF TRANSPORTATION OF THE STATE OF NEW YORK, Respondent, and
CITY OF NEW ROCHELLE et al., Appellants.
JAMES CAVANAUGH, Intervenor-Respondent. (Matter No. 1.)
In the Matter of CROWN COMMUNICATION NEW YORK, INC., Respondent,
v.
DEPARTMENT OF TRANSPORTATION OF THE STATE OF NEW YORK, Respondent, and
CITY OF NEW ROCHELLE et al., Appellants. (Matter No. 2.)
Court of Appeals of the State of New York.
Submitted September 13, 2004.
Decided September 21, 2004.
Motion by New York State Conference of Mayors and Municipal Officials for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed.